Citation Nr: 0714689	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-28 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a post-operative 
right hip fracture, including as secondary to the service-
connected disabilities of right foot 2nd metatarsal stress 
fracture residuals and right heel fracture residuals with 
post-traumatic ankle arthritis.

3.  Entitlement to an increased evaluation for right foot 2nd 
metatarsal stress fracture residuals, currently evaluated as 
noncompensable.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 until 
September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The appeal initially included claims for entitlement to an 
increased evaluation for right heel fracture residuals with 
post traumatic ankle arthritis and entitlement to a 10 
percent compensable evaluation based upon multiple 
noncompensable service-connected disabilities.  During the 
pendency of the appeal, a June 2004 rating decision granted 
an increased evaluation of 10 percent for the right heel 
fracture residuals.  Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  In the present case, however, the veteran indicated 
the 10 percent evaluation satisfied his appeal in an August 
2004 statement.  Additionally, as the June 2004 rating 
decision granted a compensable rating, the issue of 
entitlement to a compensable rating based on non-service 
connected disabilities became moot.  As such, the Board does 
not have jurisdiction to address these matters and they will 
not be discussed in this decision.

The issue of entitlement to service connection for a post-
operative right hip fracture, including as secondary to the 
service connected disabilities of the right foot 2nd 
metatarsal stress fracture residuals and right heel fracture 
residuals with post traumatic arthritis and the issue of 
entitlement to an increased compensable evaluation for right 
foot 2nd metatarsal stress fracture residuals are being 
remanded and are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic bronchitis was not incurred in or aggravated by 
active military duty.


CONCLUSION OF LAW

The criteria for a grant of service connection for chronic 
bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002, 
August 2003, October 2003, January 2004, and February 2004.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim of service 
connection is being denied, no disability rating or effective 
date for service connection will be assigned.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  The 
Board notes the veteran's Social Security file has not yet 
been obtained and as such has remanded some of the veteran's 
claims.  However, with respect to the claim for service 
connection for chronic bronchitis, the Social Security 
Administration Notice of Decision did not find that chronic 
bronchitis was a relevant impairment and as such the absence 
of the file is not prejudicial.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for chronic bronchitis.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran was diagnosed with chronic bronchitis during the 
November 2002 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

An October 1977 service medical record reflected treatment 
for an upper respiratory infection.  However, this incident 
appeared to be acute and resolved with no complications.  For 
example, the August 1981 examination performed in connection 
with the veteran's separation from service noted no 
abnormalities of the lungs or chest.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical evidence of record provides an opinion as to the 
etiology of the chronic bronchitis.  

Nor is there any evidence of continuity of symptomatology.  
In fact, the only post-service indication of bronchitis is 
the November 2002 VA examination (i.e. approximately 21 years 
after the veteran's separation from service).  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his chronic bronchitis is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for chronic 
bronchitis.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for chronic bronchitis is denied.


REMAND

Concerning the claims of entitlement to service connection 
for a right hip fracture and entitlement to an increased 
evaluation for the right foot 2nd metatarsal stress fracture, 
a preliminary review of the record discloses that further 
development is necessary.  The appeals are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran submitted a June 2003 Notice of Decision from the 
Social Security Administration reflecting that Social 
Security Administration Disability benefits were granted.  
This Social Security Administration decision found the 
veteran was disabled based upon hip, leg and back 
disabilities.  Records that formed the bases of the Social 
Security Administration's decision are not associated with 
the veteran's claims file.  VA's duty to assist extends to 
obtaining records from the Social Security Administration. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If the RO/AMC is unable to secure 
this file after attempting to obtain it, 
the facility should provide a negative 
response that the records are not 
available under the VCAA, the RO/AMC must 
document whether further efforts to obtain 
these records would be futile.


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


